PER CURIAM.
We initially allowed the State’s petition for discretionary review of the Court of Appeals’ holding that the indictments must be dismissed under the Speedy Trial Act, N.C.G.S. § 15A-701, et seq., *83repealed by Chapter 688, 1989 Session Laws. Defendants appealed and petitioned for discretionary review of the Court of Appeals’ holding that there was no error in the trial court’s denial of defendants’ motion to suppress certain evidence, a holding with which Judge Greene disagreed. We allowed defendants’ petition and denied the State’s motion to dismiss defendants’ appeal.
After giving careful consideration to the oral arguments and new briefs of the State and defendants, the Court determines that the petitions for discretionary review were improvidently allowed. This leaves undisturbed the decision of the Court of Appeals that the indictments against defendants be dismissed and makes moot defendants’ appeal, which we now dismiss because it is moot.
Petitions for discretionary review improvidently allowed; appeal dismissed.